Citation Nr: 0013501	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-04 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Candler Hospital on September 
23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Medical Center (MC) in Charleston, South 
Carolina, that denied a claim for payment or reimbursement of 
unauthorized medical expenses incurred at Candler Hospital on 
September 23, 1998.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at 
Candler Hospital on September 23, 1998.  He was treated for 
cephalalgia.

2.  At the time of the unauthorized treatment, the veteran 
was rated totally and permanently disabled as a result of 
service-connected schizophrenic reaction.

3.  The services rendered at Candler Hospital on September 
23, 1998, were not rendered in a medical emergency of such 
nature that delay would have been hazardous to the veteran's 
life or health.


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Candler Hospital on September 
23, 1998, is not warranted.  38 U.S.C.A. §§ 1728, 5107 (West 
1991); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran incurred unauthorized 
medical expenses at Candler Hospital on September 23, 1998.  
He has been rated totally and permanently disabled as a 
result of service-connected schizophrenic reaction.  The 
veteran's representative contends, in essence, that VA should 
pay or reimburse the expenses in question because the veteran 
reported that he had an emergency situation that needed 
immediate attention and because the veteran was "barred from 
entering the [VA] Savannah Primary Care Clinic or the VAMC 
Charleston unless it is an emergency, due to past experiences 
with the staff."  The veteran's representative noted that 
the veteran reported that "he was in extreme pain and could 
not travel very far to get the necessary treatment, due to 
the fact that it may aggravate his service connected 
disability."

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of 
a claim for payment or reimbursement of unauthorized medical 
expenses, this generally means that the claimant must present 
evidence which tends to show that each of three regulatory 
conditions can be satisfied.  See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  Specifically, the claimant must present 
evidence to the effect that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service- 
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition services for 
reasons set forth in 38 C.F.R. § 
17.48(j) (1995); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.120, 
17.130 (1999).

The Board finds that the veteran's claim is plausible.  He 
has a total rating for a service-connected disability which 
is likely permanent as it has been in effect since 1970.  He 
has reported that he was in an emergency situation on 
September 23, 1998.  See Parker v. Brown, 7 Vet. App. 116, 
119 (1994) ("The appellant's own ipse dixit averment of an 
emergency might have been enough to ground the claim.").  
Finally, his contentions also appear to indicate that no VA 
or other Federal facility was feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See Hennessey v. Brown, 7 
Vet. App. 143, 147 (1994) (indicating that the emergent 
nature of a condition bears significantly on whether a VA 
facility was feasibly available for treatment).  Under these 
circumstances, the Board finds that the claim for VA payment 
or reimbursement of unauthorized medical expenses is well 
grounded.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1999).

In the present case, the evidence clearly shows that the 
veteran has a total disability, permanent in nature, 
resulting from a service-connected disability.  He therefore 
satisfies the first of the aforementioned criteria for VA 
payment or reimbursement of unauthorized medical expenses 
(denoted (a) above).

As to the second of the aforementioned criteria (denoted (b) 
above), the Board notes that the record does not contain a 
medical opinion which finds that the treatment in question 
was rendered in a medical emergency.  The only medical 
opinion which speaks to whether the treatment in question was 
rendered in a medical emergency was a January 1999 VA 
evaluation of the claim by a VA fee-basis physician who found 
that there was no emergency situation at the time of the 
treatment in question.  

In addition, other medical evidence in the file indicates 
that the treatment was not rendered in a medical emergency.  
The Candler Hospital records indicate that the veteran was 
only treated in the emergency room for a period of about 2 
hours.  The records show that the veteran's main complaint 
was of headache pain which he had been experiencing 
intermittently for weeks.  Physical examination revealed "no 
acute distress."  X-rays of the sinuses were negative.  He 
was diagnosed with cephalalgia, or head pain, and he was 
prescribed medication.

The veteran's statements are the only evidence that the 
September 23, 1998, treatment was rendered in a medical 
emergency.  The medical evidence shows that the treatment was 
non-emergent, and the veteran's opinion to the contrary is 
that of a lay person, not a medical professional.  The 
available reports contain nothing to suggest that the 
treatment in question was for "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action," see Hennessey v. Brown, 7 Vet. App. at 
147, or that delay would have been "hazardous to [his] life 
or health."  Thus, the Board gives more probative weight to 
the medical evidence.  In light of the foregoing, it is the 
Board's conclusion that the preponderance of the evidence 
shows that the treatment in question was not rendered in a 
medical emergency of the type contemplated by applicable law.

The Board does not reach the issue of whether treatment at a 
VA medical facility was available at the time in question 
(denoted (c) above ), as the veteran must meet all of the 
requirements of the statute to establish eligibility for 
payment of unauthorized medical expenses, and he has not done 
so.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  
Accordingly, his claim for VA payment or reimbursement of 
unauthorized medical expenses incurred at Candler Hospital on 
September 23, 1998, must be denied.

The Board notes the contention that the veteran is entitled 
to reimbursement for the care he received in September 1998 
because VA was obligated to furnish the veteran the care he 
needed and that obligation should continue despite the fact 
that his access to certain VA facilities had been restricted.  
The Board further notes his contention that his rights as a 
patient under 38 C.F.R. § 17.33(c)(5) (1999) were violated.  
See generally 38 U.S.C.A. §§ 501, 1721 (West 1991); 38 C.F.R. 
§ 17.33 (1999).  However, the statutory provisions 
authorizing VA to pay for care in non-VA facilities do not 
include provision for payment for non-VA care on the sole 
basis of unavailability of a VA facility.  See 38 U.S.C.A. 
§ 1710 (West 1991 & Supp. 1999); see also Zimick v. West, 11 
Vet. App. at 50.  The statutory provisions applicable to VA 
payment or reimbursement of unauthorized medical services do 
not guarantee a veteran that VA will assume financial 
responsibility for any and all episodes of care at non-VA 
facilities.  While a veteran may be eligible for hospital 
care under 38 U.S.C.A. § 1710, that section does not contain 
any provision which would authorize the Secretary to provide 
reimbursement to a veteran for services rendered at a non-VA 
facility.  Id. at 51.

In this case, the outcome is dictated by the current laws and 
regulatory framework.  The relief sought is not provided for 
in the statutory framework within which the Board must act.  
The veteran is advised that the provisions of 38 U.S.C.A. 
§ 503 (West 1991) allow for the Secretary to provide relief 
in cases of administrative error or in cases deserving 
equitable relief; however, such action is outside the purview 
of the Board's jurisdiction.  38 C.F.R. § 20.101 (1999).  See 
Zimick v. West, 11 Vet. App. at 50-51; Darrow v. Derwinski, 2 
Vet. App. 303 (1992).  A grant of equitable relief is solely 
within the discretion of the Secretary of the VA.


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Candler Hospital on September 
23, 1998, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

